UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-7481




In Re: SIMON BANKS,




                                                          Petitioner.



       On Petition for Writ of Mandamus. (CR-04-249-1-MG)


Submitted:   March 21, 2005                 Decided:   April 15, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Simon Banks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Simon Banks petitions this court for a writ of mandamus

to compel the district court to stay an order denying his motion

for removal and remanding the case to state court.    Mandamus is a

drastic remedy to be used only in extraordinary circumstances. Kerr

v. United States Dist. Court, 426 U.S. 394, 402 (1976). Mandamus

relief is available only when there are no other means by which the

relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987), and may not be used as a substitute for appeal, In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).      The

party seeking mandamus relief bears the heavy burden of showing he

has no other adequate means to obtain the relief sought and that

his entitlement to relief is “clear and indisputable.” Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).      We deny Banks’

petition for writ of mandamus.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                     PETITION DENIED




                              - 2 -